TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00294-CV



                         Texas Department of Public Safety, Appellant

                                                  v.

                                         S. B. M., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-EX-09-000038, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The Texas Department of Public Safety has filed a Motion to Dismiss Appeal in

which it states that it no longer wishes to appeal the order of expunction entered by the trial court.

We grant the motion and dismiss this appeal.




                                               G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: July 29, 2009